Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The disclosure is objected to because of the following informalities: In paragraph 0001 on page 1 of the specification (Cross-Reference to Related Applications), the phrase –now U.S. Patent no. 10,710,085—should be inserted after the phrase “U.S. Patent Application No. 15/725,348 filed October 5, 2017” so as to update the status of this application.  
Appropriate correction is required.
Claims 3-7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 1-2 of claim 3, the phrase “wherein the energy requirement is defined accordance with a particular test to be used” is indefinite since it does not make proper sense. This phrase should be changed to -- wherein the energy requirement is defined in accordance with a particular test to be used--.
On line 2 of claim 5, the phrase “the particular test” lacks antecedent basis. 
On line 1 of claim 6, the phrase “the test” lacks antecedent basis since claim 1 recites “testing”. 
On line 2 of claim 7, the phrase “the particular cartridge” lacks antecedent basis. 
On line 7 of claim 10, both occurrences of the phrase “the test” lacks antecedent basis. 
On line 4 of claim 11, both occurrences of the phrase “the test” lacks antecedent basis. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In particular, the phrases “means for comparing an amount of energy remaining in an energy storage of the analysis device with an energy requirement for testing”,  and “means to enable starting of the test if the amount of energy meets or exceeds the energy requirement and to block starting of testing if the amount of energy is below said energy requirement” in claim 10 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer readable storage media, under the broadest reasonable interpretation (BRI), covers patent ineligible signals per se and non-statutory forms of signal transmission, such as propagating electrical signals per se. It is suggested to amend claim 11 to recite a “non-transitory” computer readable storage media so as to recite a patent eligible invention under 35 USC 101. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robl et al (US 2012/0173178, submitted in the IDS filed on March 17, 2022) in view of Padmanabhan et al (US 2007/0166195).
Robl et al teach of a method and a device for operating multiple sensors in a multi-sensor measuring system. The multiple sensors in the multi-sensor system can comprise optical sensors (i.e. absorption sensors) or other types of sensors for measuring different parameters such as pH, pressure, temperature, etc. The method comprises determining before startup of the multi-sensor measuring system a remaining energy balance of the measuring system and an energy requirement of a particular sensor in the multi-sensor system, comparing the remaining energy balance of the measuring system to the energy requirement of the particular sensor in the multi-sensor system, and determining whether the particular sensor is compatible with the remaining energy balance of the system (claims 1, 10-11). If the energy requirement of the particular sensor is greater than the remaining energy balance of the measuring system, then it is determined that the particular sensor is not compatible with the remaining energy balance of the system, and testing with the particular sensor is not performed (claims 1, 10-11). Conversely, if the energy requirement of the particular sensor is less than the remaining energy balance of the measuring system, then it is determined that the particular sensor is compatible with the remaining energy balance of the system, and testing with the particular sensor is performed (claims 1, 10-11). Robl et al teach that each sensor contains an identifier of the type of parameter to be measured or test to be performed with the sensor, and the measuring system is able to receive the information in the identifier of each sensor (claims 2-5, 8). In addition, the measuring system stores information concerning the energy level required to operate each type of sensor in the multi-sensor system (claims 6-7). Thus, the measuring system receives information concerning a type of sensor to be used in the system at a particular time from the identifier stored on the sensor, and determines the energy requirement for that sensor from information stored in the measuring system. Alternatively, each sensor can send its energy consumption requirements directly to the measuring system. Testing of a particular parameter of a sample with a certain sensor is only started if the amount of energy remaining in the system exceeds the energy requirement for measuring the particular parameter with the certain sensor. See Figure 1, paragraphs 0002-0013, 0028 and 0038, and the claims in Robl et al. Robl et al fail to teach that the multi-sensor measuring system is an analysis system for measuring multiple parameters of a biological sample received within a cartridge, wherein the cartridge is received within an analysis device for carrying out testing using the received cartridge. 
Padmanabhan et al teach of an analyzer system for performing different tests on a biological sample, such as a whole blood sample. The analyzer comprises a cartridge 14 for receiving a sample of whole blood, an analysis device 12 for receiving the cartridge 14, a power source or battery for operating the analysis device, and a processor 40 for operating the analyzer and performing the analysis steps. The analysis device 12 contains multiple light sources 22a, 22b and 22c (i.e. sensors) therein for measuring different parameters of the whole blood sample such as red blood cells, white blood cells and a mean cell hemoglobin concentration of the red blood cells. The analysis device 14 inherently has an amount of stored energy for performing a limited number of measurements on a blood sample using the light sources, wherein the stored energy is provided by the power source or battery, and each of the measurements performed by the light sources (i.e. sensors) inherently has an energy requirement in order to be performed. Padmanabhan et al teach that the analyzer can perform a built-in-self-test where some or all of the analyzer components, including the power source, are checked for proper performance. See Figures 1, 2 and 11b, and paragraphs 0042-0049, 0051-0055, and 0194, and 0199 in Padmanabhan et al. 
Based upon a combination of Robl et al and Padmanabhan et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method taught by Robl et al for determining if an amount of energy remaining in a measurement/analysis system is enough to meet an energy requirement of a specific sensor with the analysis system taught by Padmanabhan et al for measuring multiple parameters of a biological sample received within a cartridge, wherein the cartridge is received within an analysis device for carrying out testing using the received cartridge, since Robl et al teach that the method is useful in a multi-sensor system comprising multiple sensors having different energy requirements which optically measure different parameters of a sample, and the analysis system taught by Padmanabhan et al is a multi-sensor system comprising multiple optical sensors (i.e. light sources) therein for measuring multiple different parameters of a biological sample (i.e. different types of blood cells and hemoglobin), wherein the analysis system is operated using a limited amount of stored energy therein from a power source or battery and the light sources have different energy requirements. With regards to claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the different energy requirements, as taught by Robl et al, for heating a sample, cooling a sample, conveying a sample or electrochemically analyzing a sample in the analysis system taught by Padmanabhan et al since these are all routine functions performed in an automatic biological sample analyzer that require different amounts of energy consumption. With regards to claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the instructions for performing the method taught by Robl et al using the analysis device taught by Padmanabhan et al on a computer readable storage media since the storage of instructions for performing analytical measurements on a sample are conventionally stored on computer readable storage media so that the method can be performed automatically on a computer, and the analysis system taught by Padmanabhan et al contains a processor for reading such instructions on a computer readable storage media. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Bruckmann et al which corresponds to the parent application of this application; Lee et al (WO 2013/134582) who teach of an analyte sensing device which determines a remaining battery life of the device before performing an analysis with the device; Arlen et al who teach of a point-of-care device comprising a housing and a test cartridge received in the housing for analysis; Petruno et al who teach of a diagnostic test method which disables a test unit in response to a determination that a current lifetime measure of the test unit meets an end-of-life threshold; and Shedletsky et al who teach of a method for determining a power requirement for an electronic device and an amount of power remaining in the device. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        May 4, 2022